Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1-20 are found to be allowable over the prior art.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to fix various antecedent basis issues: 
Claims
Claim 9:  The onboard heat exchange system of claim 8, wherein the outlet of the second heat exchanger directs heated water through a first water outlet conduit toward a three-way valve arranged upstream of the first and second heat exchangers.
Claim 11:  The onboard heat exchange system of claim 8, wherein [[an]] the outlet of the second heat exchanger directs heated water to a location upstream of the first heat exchanger.
Claims 1-8, 10, and 12-20:  the claims remain as presented in the filing dated April 16, 2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claims 1, 8, and 15 regarding an onboard heat exchange system for an engine powered watercraft and associated method, wherein the system includes a first heat exchanger through which coolant from the engine cooling system and water from the water intake are directed, and a second heat exchanger through which heated coolant from the first heat exchanger the watercraft engine passes and through which water from the water intake passes, and in which heat is transferred from the coolant to the water to thereby heat the water, wherein heated water from the second heat exchanger passes to one or more ballast bags, in combination with the remaining limitations set forth respectively in Claims 1, 8, and 15 are not disclosed nor taught by the prior art.
Concerning the closest prior art, Examiner submits that fouling of raw water intakes due to invasive marine species is a well-known problem in the watercraft industry (see, e.g., Freedman et al., U.S. Patent No. 3,984,302, column 1, lines 24-53). 
Furthermore, Croswell, Sr. (U.S. Patent No. 5,558,108) discloses a process for removing zebra mussels from rigid structures having water flowing therethrough including stopping the flow of water through the rigid structure and flowing steam through the rigid structure in the direction opposite to the direction in which water flowed through the rigid structure. Steam from heat exchanger (10) exits from heat exchanger (10) through pipe 
However, none of the prior art anticipates or renders obvious the claimed combination of an onboard heat exchange system for an engine-powered watercraft and associated method, wherein a first heat exchanger through which coolant from the engine cooling system and water from the water intake are directed, and a second heat exchanger through which heated coolant from the first heat exchanger the watercraft engine passes and through which water from the water intake passes, and in which heat is transferred from the coolant to the water to thereby heat the water, wherein heated water from the second heat exchanger passes to one or more ballast bags.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.